DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-6 and 10, a negative electrode hydrogen storage material comprising La1-x-yRexMgy (Ni1-a-bAlaMb)z, specifically    La0.53Pr0.03Nd0.06Mg0.38(Ni0.96Ala0.04)2.80 in the reply filed on 12-7-2021 is acknowledged. A negative electrode hydrogen storage material comprising   La0.53Pr0.03Nd0.06Mg0.38(Ni0.96Ala0.04)2.80 was found allowable. Therefore La0.67Mg0.33(Ni3-(0.001-0.05)Al0.001-0.05)2.3 < z < 3.0 was searched.  
Claims 7-8 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-7-2021.
Claim Rejections - 35 USC § 112
Claims 1-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the abstract of Zhang et al. “Study on the structure and electrochemical properties of La0.67Mg0.33Ni3.0-xAlx (x = 0, 0.1, 0.2, 0.3) hydrogen storage alloys”.           Zhang et al. teaches a hydrogen storage alloy comprising La0.67Mg0.33Ni3.0-xAlx (x = 0, 0.1, 0.2, 0.3).  Therefore teaching La0.67Mg0.33(Ni3-(0.001-0.05)Al0.001-0.05)3.0.         Zhang et al. teaches the claimed invention as explained above but does not teach La0.67Mg0.33(Ni3-(0.001-0.05)Al0.001-0.05)2.3 < z < 3.0.             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a subscript of less than 3.0, since it has been held that when the claimed range and the prior art range are very similarly (i.e., less than 3 and 3) the range of the prior art establishes prima facie obviousness because  See in re Peterson, 65 USPQ2d 1379, 1382, citing titanium Metals Corp. V. Banner, 227 USPQ 773, 779.
Claims 1-3, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the abstract of Wang et al. “Phase structures and electrochemical performance of La0.67Mg0.33Ni3.0-xAlx (x = 0.0~0.35) hydrogen storage alloys”.           Wang et al. teaches a hydrogen storage alloy comprising La0.67Mg0.33Ni3.0-xAlx (x = 0.0~0.35).  Therefore teaching La0.67Mg0.33(Ni3-(0.001-0.05)Al0.001-0.05)3.0.         Wang et al. teaches the claimed invention as explained above but does not teach La0.67Mg0.33(Ni3-(0.001-0.05)Al0.001-0.05)2.3 < z < 3.0.            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a subscript of less than 3.0, since it has been held that when the claimed range and the prior art range are very similarly (i.e., less than 3 and 3) the range of the prior art establishes prima facie obviousness because one of ordinary skill in the art would have expected the similar ranges to have the same properties.   See in re Peterson, 65 USPQ2d 1379, 1382, citing titanium Metals Corp. V. Banner, 227 USPQ 773, 779.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727